Case 3:20-cv-00048-JAJ-HCA Document1 Filed 05/21/20 Page 1 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

/
UNITED STATES DISTRICT COURT — ay 9 VED

2029

for the CLEP

, => Ku,

Sorithe teppistrict or OWA Ore STR coy
CT or

Daveny Oy ] Division 1OWa

Case No.

 

: r\i* (S Quy (to be filled in by the Clerk's Office)
Laiihe § owpage ~

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) [_] ves [_]No

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
)
)
)
ay (oun) Hinr-Tof Grocery 57088
)
)
)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
Name ane 0. Cwirrfe— Soy
Street Address fae “J MW th, cL BADIES S VE (Ze J
City and County Qwvenporsy J CC Of

 

State and Zip Code Lo Loe CS “LU Zo W
Telephone Number CS L Ss ) Y GF q —-OSZDds

E-mail Address —_

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fknown). Attach additional pages if needed.

Page | of 5
Case 3:20-cv-00048-JAJ-HCA Document1 Filed 05/21/20 Page 2 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name Any (Hauveg Qtocery STH

 

Job or Title (if known) OQ Loner

 

 

 

 

 

Street Address \3 \2 LV Harri 50 STV €Ce7
City and County PDA =GUen rT_ / CO OT
State and Zip Code tO LJ oO os go xv
Telephone Number S 6 & west 2a oO G
E-mail Address (if known) —

 

 

Defendant No. 2

Name

 

Job or Title (if iaiown)

 

Street Address
City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if krown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Pro Se I (Rev. 12/16) Complaint for a Civil Case

Il.

Case 3:20-cv-00048-JAJ-HCA Document 1 Filed 05/21/20 Page 3 of 7

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
[_ ]Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) L/ ; [he _f. om (CAGE -BRY is a citizen of the
State of ram) 1p of Sh NAHI" 1e ne, rvvroe ca4
Empre T- @ uni yed STA ATeS efubl’ ce

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) _R RY , is a citizen of

the State of (name) ROW I Q . Or is a citizen of
(foreign nation) LA Are. d__§ TATZ g

 

 

Page 3 of 5
Case 3:20-cv-00048-JAJ-HCA Document 1 Filed 05/21/20 Page 4 of 7

Pro Se | (Rev. 12/16) Complaint for a Civil Case

IV.

 

b. If the defendant is a corporation
The defendant, (name) Hn Hy \Jo & foley TKe , is incorporated under
the laws of the State of (name) “Ly O LJQ- , and has its

 

principal place of business in the State of (name) = 7 OL Jar
Or is incorporated under the laws of (foreign nation) un ‘+e f ST arses
and has its principal place of business in (name) { WR. Unf, eT Tet Q

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

 

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—-is more than $75,000, not counting interest and costs of court, because (explain):

The Amounr {s %,00000D decanse The Conworcsy
His CesuiTed uN SALTH ort bax The LAT F

e PIS i There Cen
Be Ga tne “or Me OmnieSo- TI en OR,” D's o2 xT

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach “Ory pages if needed.

my CIALON “5 woorghul Death on behalf ry G GlardSory
Jovontra JoneS who weg ShoT hat Or We

TOP «GroCéty STO Gnd AS hWeS Sacveve
aaa hi vA Secon ocr SeT- forth This Row: =~Suitk

 

Gee dete god oa PPR cale fart
1a ZY . = >
p99 3 0S my “Gpendbn Death wn kare “F (Se

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. _ willie ¢. Cucan C. Bey On henatt of ye
Jones ind SawBJe Lalmiiy do SEK Chef
Ory The PCAtH Tovornyst aA Jones * ih
“Tre ALNOWN F ae DOr, 09D Aled .
YES for $s Lhe farT\! <2 T he one
Ha IT 9? Qiotesr SILL, “onl hi 5 Bel a
DRAW
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 3:20-cv-00048-JAJ-HCA Document1 Filed 05/21/20 Page 5 of 7

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Ss -

VTe7 COV

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Abbe Lf. DureP Oty
Lie _¢ burreg = BEy

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
AM poy © PS ve
FTAE CA TVS:

Te wie @ BGwreg” 7 Bey
Lorh this AFF Go Vit Le sy

of W2\iet str? fn

r7 C

pnt area outside 7
yw hare Can STVCET on rory
AT HOTT p Orocey cpore nnd OD
we he\f oF ye Courcapze — ene S
Carvly WS ep CavTh Orr C/Air?
aopsor GWT S Teh
fro
Case 3:20-cv-00048-JAJ-HCA Document 1 Filed 05/21/20 Page 7 of 7

FROM:

Lille. QucsAgebey

- aes Vv Fh INES. Seed
AU hoT _FOuaA
‘© Who Y

 

   

7019 11e0 OOO)

B241 4852

ce

7019 1120 OO01 6241 485e

Ny

UNITED STATES
POSTAL SERVICES

| 4000

 
